t c memo united_states tax_court neil j christal ii kathryn e christal petitioners v commissioner of internal revenue respondent docket no filed date dana c christian and david prince for petitioners laurel robinson and thomas g schleier for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and a penalty under sec_6662 of dollar_figure in petitioners' federal_income_tax all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to continued the issue for decision is whether united sovereigns a_trust united sovereigns is a nullity or sham trust findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners neil j christal mr christal and kathryn e christal mrs christal husband and wife resided in belmont california at the time they filed their petition in mr christal gregory phelps mr phelps and dan cantore formed a corporation named united sovereigns inc united sovereigns inc was a multi-level organization which promoted the principles of network marketing and offered services and activities to customers including but not limited to a monthly newsletter tax services and estate_planning the customers of united sovereigns inc paid dollar_figure a month to receive these services customers of united sovereigns inc could have the monthly fee withdrawn automatically from their bank account continued the tax_court rules_of_practice and procedure the statutory_notice_of_deficiency sets forth numerous adjustments in their briefs petitioners only address whether united sovereigns was a nullity or sham trust and fail to address any other adjustments in the notice_of_deficiency therefore we find that petitioners have abandoned all issues other than whether united sovereigns was a nullity or sham trust 92_tc_661 by electronic funds transfer services efts which would transmit the payment to united sovereigns inc mr christal and linda menon ms menon were the signatories on the bank account of united sovereigns inc in united sovereigns inc reported total income of dollar_figure on its form_1120 tax_return in and mr christal received income from united sovereigns inc in the amounts of dollar_figure and dollar_figure respectively during this time mr christal was the president of united sovereigns inc during united sovereigns inc used s el camino real san mateo california as its mailing address united sovereigns inc used office space pincite o'farrell street room san mateo california on date united sovereigns inc ceased doing business on date mr christal and mr phelps commenced dissolving and winding up the affairs of united sovereigns inc at the time of the closure of united sovereigns inc mr christal and mr phelps each held 33a shares of united sovereigns inc although the record is unclear it appears that dan cantore owned the remaining 33a shares of united sovereigns inc on date united sovereigns a_trust was formed united sovereigns' stated purpose was to provide for the administration of the assets by natural or corporate persons acting in a fiduciary capacity to preserve conserve maintain invest and develop the assets for the benefit of the certificate holders and in a manner designated in this instrument the trust document listed mr phelps as the grantor of united sovereigns mr christal was appointed as trustee of united sovereigns mr christal then selected and appointed ms menon as a united sovereigns trustee united sovereigns' trustees were to act as unbiased independent fiduciaries in the best interests of the certificate holders and in strict conformity with the guidelines and requirements of this trust instrument during mr christal and ms menon were the trustees of united sovereigns the funds of united sovereigns inc including its bank account were placed into united sovereigns' checking account mr christal and ms menon were the signatories on united sovereigns' checking account we use the words trust trust document trustee grantor and form in our findings_of_fact for convenience only we do not intend our use of these terms to indicate any conclusion about the substance of the transactions at issue according to the trust document the only property placed into united sovereigns was checking and savings accounts this appears to be a mistake which neither of the parties clarifies as only one bank account was placed into united sovereigns amaranth holding trust amaranth held the certificates of interest issued by united sovereigns in petitioners formed amaranth amaranth issued certificates of interest-- to mr christal and to mrs christal petitioners continued to hold the amaranth certificates up to and through thus petitioners through amaranth were the ultimate beneficiaries of united sovereigns mr christal had the power to distribute the principal or income of united sovereigns to amaranth or to convert the trust property into cash and distribute it to its certificate holders for their support care maintenance education medical_expenses or emergencies additionally united sovereigns could only be terminated with the approval of its current beneficiaries united sovereigns promoted the principles of network marketing and offered services and activities to customers including but not limited to a monthly newsletter tax services and estate_planning customers of united sovereigns paid dollar_figure a month to receive these services the customers could have the monthly fee withdrawn automatically from their bank account by efts which would transmit the payment to united sovereigns in united sovereigns reported total income of dollar_figure on its form_1041 during mr christal was the president of united sovereigns and as such he had the day-to-day hands-on responsibility for the operation of united sovereigns mr christal wanted to maintain uniformity between united sovereigns and united sovereigns inc united sovereigns took over the client base of united sovereigns inc united sovereigns maintained the same policies and procedures as united sovereigns inc united sovereigns used the forms and stationery of united sovereigns inc in conducting its business although it sometimes crossed out inc in united sovereigns used the same mailing address and office space that united sovereigns inc used in during alta business services alta which ms menon owned and operated provided bookkeeping services to united sovereigns alta provided the same services to united sovereigns inc and to other business entities united sovereigns did not have a formal system for ms menon as trustee to inform mr christal that she disagreed with his united sovereigns expenditures except through a bookkeeping system in which expenses were recorded and reports were generated and reviewed from january through may of alta issued bookkeeping reports prepared by ms menon and yury bajgrowicz mr bajgrowicz which requested information about certain united sovereigns checks such as the amount or category of the check written on united sovereigns' checking account after may of alta issued bookkeeping reports prepared only by mr bajgrowicz alta issued the bookkeeping reports only to mr christal there is no indication that ms menon ever challenged any of united sovereigns' expenditures during the employees of united sovereigns were mr christal and jacqueline johanson ms johanson ms johanson was the administrative assistant in united sovereigns paid as cash disbursements approximately dollar_figure to mr christal and approximately dollar_figure to ms johanson mr christal reported dollar_figure in wages from united sovereigns on his form_1040 tax_return in the only vehicle used for united sovereigns' business was a volvo the volvo mr christal did not provide a mileage log for_the_use_of the volvo amaranth owned the volvo and a dodge caravan the caravan in united sovereigns claimed automobile expenses in the amount of dollar_figure representing lease payments made to amaranth for the volvo amaranth and united sovereigns however did not have a written rental agreement with respect to the lease of the volvo on date ms menon signed united sovereigns' check which was payable to redwood city dodge in the amount of dollar_figure the receipt listed mr christal and not united sovereigns as the customer the automobile repaired was the caravan and the receipt was stamped paid with check noted on the receipt mrs christal signed the receipt in united sovereigns paid for automobile work completed on the caravan in the amount of dollar_figure with united sovereigns' check united sovereigns claimed the dollar_figure spent on the caravan as a business_expense in united sovereigns claimed dollar_figure it paid to competition motors as an automobile expense the competition motor receipt listed mr christal and not united sovereigns as the customer on date mr christal signed a pioneer health insurance application in united sovereigns paid for the pioneer health insurance which covered petitioners and their children and it deducted the policy's full cost on its tax_return united sovereigns did not pay health insurance premiums for ms menon or ms johanson in united sovereigns paid for a price club membership mr and mrs christal's names were on the price club application no other names were on the price club application united sovereigns claimed the price club membership fee as a supply in united sovereigns paid for a reader's digest subscription for mrs christal and claimed the subscription as a dues and publications expense additionally reader's digest billed mr christal for condensed books at his home address united sovereigns paid the outstanding bill and claimed the expense as a dues and publications expense mr christal submitted receipts from restaurants or grocery stores for food purchases as substantiation for united sovereigns' office supplies and promo expenses additionally mr christal submitted receipts which referenced mrs christal from matol botanical international for the purchase of five bottles worth dollar_figure each as substantiation of united sovereigns' office expenses throughout dollar_figure was withdrawn as petty cash from united sovereigns' checking account petitioners maintained no record of how that cash was spent opinion petitioners contend that united sovereigns is a valid entity legally independent and separate from mr christal as an individual and that united sovereigns and the transactions in which it took part should be respected for federal tax purposes respondent contends that united sovereigns is a sham it has no economic_substance and united sovereigns existed for no purpose aside from being used to obtain tax benefits for petitioners thus the income of united sovereigns is taxable wholly to petitioners we agree with respondent a fundamental principle of tax law is that income is taxed to the person who earns it 337_us_733 281_us_111 an assignment_of_income to a_trust is ineffective to shift the tax burden from the taxpayer to a_trust when the taxpayer controls the earning of the income 621_f2d_1318 8th cir affg tcmemo_1979_164 taxpayers have the right to conduct their transactions in such a manner and form as to minimize or altogether avoid the incidence of taxation by whatever means the law permits 293_us_465 this right however does not bestow upon taxpayers a right to structure a paper entity to avoid taxation when that entity is without economic_substance 79_tc_714 affd 731_f2d_1417 9th cir the commissioner is not required to apply the tax laws in accordance with the form a taxpayer employs where that form is a sham or inconsistent with economic reality 308_us_473 application of these principles requires us to look beneath the surface of the entity and transactions at issue to examine their reality 79_tc_888 where an entity is created that has no real economic_effect and which affects no cognizable economic relationships the substance of a transaction involving this entity will control_over its form zmuda v commissioner f 2d pincite1 73_tc_1235 if a_trust has no economic_substance apart from tax considerations the trust is not recognized for federal tax purposes markosian v commissioner supra pincite5 45_tc_360 affd per curiam 381_f2d_22 5th cir these principles apply even though an entity may have been properly formed and have a separate existence under applicable local law zmuda v commissioner t c pincite whether a_trust lacks economic_substance for tax purposes is a factual question to be decided on the basis of the facts before the court paulson v commissioner tcmemo_1991_508 affd per curiam 992_f2d_789 8th cir citing 338_us_451 additionally when the settlor is trustee and the beneficiaries are the settlor and his family such trust arrangements must be closely scrutinized for economic_substance markosian v commissioner supra pincite see 309_us_331 petitioners bear the burden_of_proof rule a we consider the following factors to determine whether a purported trust lacks economic_substance for federal_income_tax purposes whether the taxpayer's relationship as grantor to the property differed materially before and after the trust's formation whether the trust had an independent_trustee whether an economic_interest passed to other beneficiaries of the trust and whether the taxpayer felt bound by any restrictions imposed by the trust itself or the law of trusts see zmuda v commissioner t c pincite markosian v commissioner supra pincite5 hanson v commissioner tcmemo_1981_675 affd per curiam 696_f2d_1232 9th cir with respect to the first factor we look to the economic reality of a purported arrangement to determine who actually is the settlor of a_trust whether or not named as settlor in the related documents zmuda v commissioner t c pincite although the documents list mr phelps as the settlor of united sovereigns it appears that mr phelps acted merely as a straw_man to form united sovereigns we note that mr phelps the supposed grantor of united sovereigns was not called as a witness we infer that his testimony would not have been favorable to petitioners 6_tc_1158 affd 162_f2d_513 10th cir mr christal had signatory authority over the bank account of united sovereigns inc before and after its transfer to united sovereigns mr christal claims that his portion of the united sovereigns inc moneys left over at its dissolution was used to pay off the debts of united sovereigns inc there is no evidence however of the amount of the debts that existed what the debts entailed or how these debts were paid furthermore petitioners have not produced any documentation or records of how the assets of united sovereigns inc were divided among its shareholders we again infer that mr phelps' testimony regarding these facts would not have been favorable to petitioners id united sovereigns' business was the same as that of united sovereigns inc mr christal made all important business decisions with little or no input from anyone else he controlled united sovereigns' earning of income and he dealt with that income as his own this factor points to a sham we find likewise with respect to the second factor ie united sovereigns lacked a bona_fide independent_trustee the failure of a nominal trustee to have any meaningful role in the operation of the trust has been repeatedly cited by this court as evidence that the entity lacks economic_substance see eg zmuda v commissioner t c pincite para techs trust v commissioner tcmemo_1994_366 affd without published opinion sub nom anderson v commissioner 106_f3d_406 9th cir additionally mr christal had signature_authority over united sovereigns' bank account which meant that he had access to the funds contained therein contrary to the assertions of mr christal and ms menon ms menon could not and did not prevent mr christal from using united sovereigns' property for his own purposes as to the third factor we find no probative evidence in the record to indicate that petitioners transferred an economic_interest to a third party based on our review of the record we are satisfied that petitioners are the beneficiaries of united sovereigns as to the fourth factor we find that mr christal was not in practice bound by any restrictions imposed by united sovereigns' trust instrument or the law of trusts as to the use of the transferred property his unrestricted use of united sovereigns' property leads us to believe that mr christal was not in fact restricted in any meaningful manner including fiduciary restraints additionally petitioners presented no credible_evidence that any purpose other than tax_avoidance was served by the entity to which mr christal transferred his business activities from the foregoing we conclude there was no nontax purpose for the creation of united sovereigns and in accordance with markosian v commissioner supra and the numerous opinions relying thereon we conclude that united sovereigns lacked economic_substance for federal tax purposes accordingly we hold that the trust structure of united sovereigns shall not be respected for federal_income_tax purposes and the income from united sovereigns is taxable wholly to petitioners in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
